Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-26-21 has been entered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

-Claims 1-12 & 30-33 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1. 
A radio access network (RAN) node, comprising: 

a processor configured to: 
segment a bit sequence into blocks; 
encode the blocks to form code blocks; 
group the code blocks into a code block group, the code block group selected to fit an integer number of code blocks within an OFDM symbol group, the OFDM symbol group including an integer number of OFDM symbols; 
encode the code block group to form the OFDM symbol group; and provide the OFDM symbol group to the transmitter using the transmitter interface.
 
Independent Claim 8. 
A user equipment (UE), comprising: 
a receiver interface configured to provide a set of orthogonal frequency-division multiplex (OFDM) symbols from a receiver from a radio access network (RAN) node; and 
a processor configured to: 
receive an OFDM symbol group from the receiver interface; 
decode a set of code blocks forming a code block group, the code block group selected to fit an integer number of code blocks within an OFDM symbol group, the OFDM symbol group including an integer number of OFDM symbols, wherein the OFDM symbol group boundary matches the code block group boundary; and 
provide a response to the RAN node acknowledging a receipt of the data from the OFDM symbol group.

Independent Claim 30. 
A method for a user equipment (UE), the method comprising: 
receiving an orthogonal frequency-division multiplex (OFDM) symbol group from a radio access network (RAN) node; 
decoding a set of code blocks forming a code block group, the code block group selected to fit an integer number of code blocks within the OFDM symbol group, the OFDM symbol group including an integer number of OFDM symbols, wherein an OFDM symbol group boundary matches a code block group boundary; and 
providing a response to the RAN node acknowledging a receipt of data from the OFDM symbol group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Wang (US 2006/0256708 A1) discloses a system and method for time diversity uses interleaving. To simplify the operation at both transmitters and receivers, a formula can be used to determine the mapping from slot to interlace at a given OFDM symbol time {Figs.1, 19, 21, and 26}

Jacobsen (US 2005/0030887 A1) discloses a method to block coding in a restrictive decoding latency network is to balance the overall error protection for each codeword to be sent in a message but without restricting the number of decoding iterations of all codewords to the amount of iterations for which the last codeword is limited due to restrictive decoding latency requirements such as SIFS {¶0005-¶0007 and Figs.1 & 4}




Ma (US 2020/0021396 A1) discloses a communication method (Fig.6) including: obtaining a to-be-segmented first bit sequence, where a quantity of bits in the first bit sequence is B, and a quantity of bits that can be carried by a physical resource corresponding to the first bit sequence is N.sub.1; determining, based on N.sub.1 and a parameter L, a quantity C of bit sequences obtained by segmenting the first bit sequence, where a value of L is equal to (B+B.sub.1)/R.sub.min,K.sub.max, R.sub.min,K.sub.max is a minimum bit rate corresponding to an available maximum code block length K.sub.max, and B.sub.1 is an integer greater than or equal to 0; and segmenting the first bit sequence into C segmented bit sequences {also Figs.4-5 & 7}.



	Pi (US 2008/0225965 A1) discloses a method (Fig.31) for separating resource elements from multiple code blocks into different groups, and decoding the code bits of the resource elements within each group without waiting for a completed reception of a transport block to start decoding; and a method (Fig.32) for separating coded bits from multiple code blocks into different groups, and decoding the code blocks containing coded bits within each group. 
	
Frenne (US 2013/0083867 A1) discloses a method (Fig.14) for sending uplink control information from a user equipment to a serving node of a radio communications system by first encoding uplink control information bits into symbols. The encoded symbols are split into at least two groups of symbols for use to achieve diversity transmission. Each of the at least two groups of symbols are cyclically repeated to generate a repeated group for each of the at least two groups of symbols. Then the 
	
Andersson (US 2019/0181986 A1) discloses a method (Fig.2) in a wireless transmitter of aligning code blocks with modulation symbols comprises: receiving a block of information bits for wireless transmission in a plurality of modulation symbols; partitioning the plurality of modulation symbols into groups of one or more modulation symbols, wherein the modulation symbols in a group are contiguous in time; and assigning each of the information bits to one of the groups. For each of the groups the method further comprises: segmenting the assigned information bits in the group into one or more code blocks; encoding each code block into coded bits; and assigning the coded bits of the one or more code blocks to the group of modulation symbols the information bits are assigned to. The method further comprises transmitting the groups of modulation symbols to a wireless receiver {Fig.2}. 
	
Kim (US 9,160,485 B2) discloses a method and apparatus for encoding a transport block (Fig.13). The method for encoding the transport block includes: determining, by a transmitter, a size of transport block; dividing, by the transmitter, the transport block into at least one code block based on the size of transport block; interleaving, by the transmitter, the at least one code block by an interleaver; and performing, by the transmitter, a turbo coding for the interleaved at least one code 
	
Li (US 2017/0366299 A1) disclosed a data packet processing method and apparatus in an OFDMA system, and a storage medium. The method (Figs.3-4) includes: performing code block segmentation on a source data packet to obtain d data blocks; respectively adding a CRC sequence to the d data blocks; respectively performing error correction coding; grouping the d data blocks on which the error correction coding is performed to obtain an information data packets; performing packet coding on the a information data packets to obtain b check data packets; performing constellation mapping modulation to obtain a first modulation symbol sequence with a length of k1 corresponding to the a information data packets and a second modulation symbol sequence with a length of k2 corresponding to the b check data packets; mapping the first and the second modulation symbol sequences to M.sub.ofdm1 continuous OFDM symbols and M.sub.ofdm2 continuous OFDM symbols according to time orders respectively for sending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464